United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Millbrae, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1336
Issued: July 2, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 25, 2020 appellant filed a timely appeal from a June 11, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty on November 11, 2014, as alleged.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances of the case
as set forth in the Board’s prior decisions are incorporated herein by reference. The relevant facts
are as follows.
On October 20, 2017 appellant, then a 54-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he injured his left knee on November 11, 2014 “at a tree root in
front of a house while delivering mail in the rain and dark” while in the performance of duty. The
employing establishment controverted the claim asserting that his supervisor was unaware of the
incident.
In a development letter dated October 26, 2017, OWCP informed appellant that the factual
and medical evidence was insufficient to establish his claim. It advised him of the type of evidence
necessary to establish his claim and provided a questionnaire for his completion regarding the
circumstances of the injury. OWCP afforded appellant 30 days to respond.
In another letter also dated October 26, 2017, OWCP requested that the employing
establishment submit a statement from appellant’s supervisor or a knowledgeable official
confirming that appellant was on duty and delivered mail on November 11, 2014.
On November 2, 2017 the employing establishment submitted a statement conﬁrming that
appellant “was signed in for duty and delivering mail on November 11, 2014.”
In an April 13, 2015 report, Dr. Alberto Bolanos, a Board-certiﬁed orthopedic surgeon,
described appellant’s February 17, 2015 left knee magnetic resonance imaging scan ﬁndings. His
diagnoses included left knee medial meniscal tear and chondromalacia of the trochlea.
Dr. Bolanos performed left knee meniscus arthroscopic repair and chondroplasty on
April 13, 2015. In a follow-up report dated June 11, 2015, he indicated that appellant was still
experiencing some pain in his left knee, but less than previously.
OWCP received disability notes signed by Dr. Bolanos indicating that appellant was seen
on December 16, 2014 and February 13 and June 11, 2015.
By decision dated December 5, 2017, OWCP denied appellant’s traumatic injury claim,
ﬁnding that the evidence of record was insufﬁcient to establish that the November 11, 2014
employment incident occurred as alleged. It concluded, therefore, that the requirements had not
been met to establish an injury as defined by FECA.
On December 19, 2017 appellant requested reconsideration. In an accompanying
statement, he maintained that he had immediately reported his injury to his supervisor who asked
him to continue working and ﬁnish delivering the mail. Appellant indicated that he had no choice,
but to continue to work, and had not gone to the physician that day because he had to pick up his
children at school. He indicated that he started having severe pain, but his supervisor rejected his

2

Docket No. 19-1298 (issued March 18, 2020); Docket No. 18-0553 (issued November 5, 2018).

2

requests for days off. Appellant alleged that his supervisor had not documented his injury when
he reported it. He also indicated that he did not know the law relating to the claims process.
By decision dated January 3, 2018, OWCP denied appellant’s request for reconsideration.
Appellant ﬁled an appeal with the Board on January 19, 2018. By decision dated
November 5, 2018, the Board afﬁrmed OWCP’s December 5, 2017 and January 3, 2018
decisions.3 The Board found that appellant had not met his burden of proof to establish a traumatic
injury in the performance of duty on November 11, 2014. The Board explained that his description
of the traumatic incident was vague and failed to provide any specific detail regarding the manner
in which he sustained his claimed injury. The Board further found that OWCP properly denied
appellant’s request for reconsideration of the merits of his claim.
On April 5, 2019 appellant requested reconsideration. He submitted additional evidence
and copies of evidence previously of record.
Newly submitted evidence consisted of an April 12, 2015 report from Dr. Bolanos, who
indicated that appellant would be undergoing left knee meniscectomy surgery on April 13, 2015.
Appellant also submitted a March 12, 2019 letter that he wrote to an employing
establishment supervisor asking for conﬁrmation that he reported the November 2014 injury.
In a notarized statement dated March 15, 2019, appellant explained that while delivering
mail on November 11, 2014 he injured his left knee on a tree that was newly cut and a branch half
cut, close to a walkway in front of a house. He noted that he had reported the incident to his
supervisor, but was ordered to continue working. Appellant further noted that he had not sought
medical care until that injury became severe, and this led to his April 13, 2015 surgery.
By decision dated May 7, 2019, OWCP denied appellant’s request for reconsideration,
ﬁnding that the evidence submitted was insufﬁcient to warrant merit review.
On May 23, 2019 appellant appealed to the Board. By decision dated March 18, 2020,4
the Board found that OWCP improperly denied his request for reconsideration of the merits of his
claim as the submitted evidence was new and relevant. The Board remanded the case for further
consideration of the merits of appellant’s claim to be followed by an appropriate decision.
By decision dated June 11, 2020, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
3

Id. at Docket No. 18-0553.

4

Supra note 2 at Docket No. 19-1298.

5

Supra note 1.

3

United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.7 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.8
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.9 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.10 The second component is whether the employment incident caused a personal injury.11
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.12 The employee has not met his or her burden of proof in establishing the occurrence of an
injury when there are inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim.13 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established. An employee’s
statements alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.14

6

See L.F., Docket No. 19-1275 (issued October 29, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018);
J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
7

M.W., Docket No. 20-1489 (issued March 29, 2021); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
8
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

10

See M.F., Docket No. 18-1162 (issued April 9, 2019); D.S., Docket No. 17-1422 (issued November 9, 2017);
Elaine Pendleton, 40 ECAB 1143(1989).
11

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

12

See M.W., supra note 7; M.F., supra note 10; Charles B. Ward, 38 ECAB 667, 67-71 (1987).

13

See V.J., Docket No. 19-1600 (issued March 13, 2020); E.C., Docket No. 19-0943 (issued September 23, 2019).

14

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on November 11, 2014, as alleged.
Initially, the Board notes that it is unnecessary to consider the evidence appellant submitted
prior to the issuance of the December 5, 2017 OWCP merit decision, which was considered by the
Board in its November 5, 2018 merit decision. Findings made in prior Board decisions are
res judicata, absent further merit review by OWCP under section 8128 of FECA.15
The Board finds that appellant has not established the factual component of his claim, as
he has insufficiently explained how the injury occurred on November 11, 2014 and why he waited
until October 20, 2017, to report the injury.
On reconsideration, appellant submitted a notarized statement dated March 15, 2019,
relating that while delivering mail on November 11, 2014 he injured his left knee on a tree that
was newly cut with a branch half cut, close to a walkway in front of a house. However, as the
Board explained in its November 5, 2018 decision, to meet his burden of proof he was required to
provide a narrative statement relating the circumstances of the incident, with specific detail
regarding the mechanism and manner in which he sustained his injury.16 Appellant’s notarized
statement of March 15, 2019, however, only vaguely noted that he injured his knee on a newly cut
tree branch. It did not describe any detail of the mechanism by which he sustained injury.
Furthermore, while he indicated that he reported the injury to his supervisor on the date it occurred,
the employing establishment controverted the claim and indicated that appellant’s supervisor was
not aware of the incident. OWCP noted that appellant submitted a March 12, 2019 letter to an
employing establishment supervisor asking for conﬁrmation that he reported the November 2014
injury, but he did not submit a response from the employing establishment. It also noted that his
December 17, 2017 statement indicated that the delay in filing the claim occurred because he was
unfamiliar with the claims process, however, he had filed two prior claims under OWCP File No.
xxxxxx320, for a dog bite on June 20, 2016 and OWCP File No. xxxxxx739, for an occupational
disease. These circumstances, which include vague descriptions of the incident, late notification
of injury, and lack of confirmation of injury cast serious doubt on the validity of the claim.17
OWCP also received an April 12, 2015 report from Dr. Bolanos, who indicated that
appellant would be having left knee meniscectomy surgery on April 13, 2015. However, this
report is insufficient to establish the factual component of appellant’s injury, as there was no
indication in this report as to how the injury occurred. Appellant’s failure to provide a history of
injury as a component of this medical report, further casts doubt that the traumatic injury occurred
in the performance of duty as alleged.18

15

See A.E., Docket No. 20-0259 (issued April 28, 2021); C.M., Docket No. 19-1211 (issued August 5, 2020).

16

Supra note 2.

17

See V.J., supra note 13; E.C., supra note 13.

18

See S.Z., Docket No. 19-1125 (issued October 22, 2020).

5

As the evidence of record is insufficient to establish that the incident occurred as alleged,
the Board finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on November 11, 2014, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the June 11, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 2, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

